            Case 1:16-cr-04571-JCH Document 306 Filed 08/03/20 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

        vs.                                                     1:16-cr-04571-JCH

GUY ROSENSCHEIN,

                Defendant.


                  UNITED STATES’ RESPONSE IN OPPOSITION TO
            DEFENDANT’S MOTION TO TAKE JUDICIAL NOTICE (DOC. 303)1

        The United States respectfully asks the Court to deny Defendant’s motion to take judicial

notice of documents from a Washington state civil proceeding, Soto v. Microsoft Corp., No. 16-

2-31049-4 SEA (Wash. Super. Ct. July 24, 2018), in support of his proffer made during the

recent suppression hearing. Doc. 303. All of the documents that Defendant requests that the

Court take judicial notice of are “subject to reasonable dispute,” which means they fail to satisfy

the fundamental standard set forth in Federal Rule of Evidence 201.

                                          BACKGROUND

        As Defendant notes, Soto was a lawsuit in Washington state court where current and

former Microsoft employees sued the corporation for damages. Doc. 303 at 1–2; see also Doc.

86-2 (the Soto complaint). Defendant now asks the Court to take judicial notice of—and


        1
          During the evidentiary hearing, the Court denied Defendant’s request to admit the documents at
issue on relevance grounds, but permitted Defendant to submit a proffer on the issue of judicial notice.
See Transcript of Suppression Hearing (Jul. 27, 2020) at 130–48; Transcript of Suppression Hearing (Jul.
29, 2020) at 187–221. The Court, in other words, has already determined that the documents cannot
come in as substantive evidence. See id. Regardless, for the reasons stated in this response, the Court
should also decline to take judicial notice of the documents because Defendant has not met the standard
for admission.

                                                   1
            Case 1:16-cr-04571-JCH Document 306 Filed 08/03/20 Page 2 of 6



therefore admit as evidentiary exhibits—a declaration, two depositions, and an undated report

that were previously attached as exhibits to a motion to compel in that case.

        The declaration is apparently from one of the plaintiffs’ attorneys (Rebecca Roe), who

was filing the motion to compel against Microsoft for some unspecific discovery. Doc. 303-1 at

1. The two depositions, in turn, related to the oral examinations of two Microsoft employees

(Suzanne Kinzer and Robert Sizemore)2 and were attached as exhibits to that declaration. Id. at

1–2, 5–13, 21–24. And according to the declaration, one of those same employees (Robert

Sizemore) authored the undated report, which was also attached as an exhibit to the declaration.

Id. at 1–2, 15–19.

        As Defendant made clear during the suppression hearing, he first sought admission of

these documents as exhibits based on his broad reading of ultra-specific language within them.

Summed up, that language appears to relate to Microsoft’s beliefs about the potential

consequences of searching private folders on its own servers. Doc. 303-1 at 15. During the

hearing, though, Defendant was unable to lay the foundation necessary for admission of this

material, so he now asks that the Court take judicial notice of this filing. But the Court should

decline to do so. For one thing, Microsoft’s own interpretation of case law—as well as the

report, depositions, and declaration in general—is not binding on the Court. And in any event,

those documents fail to satisfy the evidentiary standards that would otherwise allow the Court to

take judicial notice of the bunch.




        2
           The Court will recall that Defendant attempted to call Mr. Sizemore as a witness in this case
through a Federal Rule of Criminal Procedure 17(a) subpoena. See Transcript of Suppression Hearing
(Jul. 29, 2020) at 187–221. The Court will also recall that it quashed that subpoena after finding that Mr.
Sizemore’s testimony was irrelevant; that the subpoena was untimely; and that Defendant’s counsel had
contacted Mr. Sizemore, a represented party, without first contacting Mr. Sizemore’s counsel. Id.

                                                     2
         Case 1:16-cr-04571-JCH Document 306 Filed 08/03/20 Page 3 of 6



                                          DISCUSSION

       Judicial notice “permits a judge to accept ‘a matter as proved without requiring the party

to offer evidence of it.’” United States v. Estep, 760 F.2d 1060, 1063 (10th Cir. 1985) (quoting

IX Wigmore on Evidence § 2565). But Federal Rule of Evidence 201 constrains the

circumstances under which a court may actually do so. According to that rule, upon a party’s

request, a court “must take judicial notice” of “an adjudicative fact” only when (1) the court “is

supplied with the necessary information” and (2) the fact at issue “is not subject to reasonable

dispute.” Fed. R. Evid. 201(a)–(c). Adjudicative facts, in turn, “are simply the facts of the

particular case.” O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1224 (10th Cir. 2007)

(quoting United States v. Wolny, 133 F.3d 758, 764 (10th Cir. 1998)). And as is relevant here, a

fact is not subject to reasonable dispute only when it “can be accurately and readily determined

from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).

       To be sure, a court’s “own records of prior litigation closely related to the case before

it”—that is, records from the “same proceeding or in a prior stage of the same controversy”—fall

under the rubric of sources whose accuracy cannot reasonably be questioned. Estep, 760 F.2d at

1063 (quoting St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979) and

IX Wigmore on Evidence § 2579). And as Defendant correctly observes, “proceedings in other

courts” can also fall under that rubric—but only if “those proceedings have a direct relation to

matters at issue,” as well. St. Louis Baptist, 605 F.2d at 1172 (emphasis added).

       Yet contrary to Defendant’s suggestions, the Soto documents do not bear a “direct

relation” to the matters in this case. True enough, Microsoft is a party in both cases, and both

cases deal with online child exploitation. But the similarities end there. A notable difference is

that the parties in Soto do not appear to have questioned whether Microsoft was an agent of the



                                                 3
         Case 1:16-cr-04571-JCH Document 306 Filed 08/03/20 Page 4 of 6



government, whereas Defendant has made that a primary issue in his case. Bringing in

documents from a case where agency was apparently not in question to prove agency in this case

makes little sense. That is especially true when Defendant does not explain why the plaintiffs’

lawyer in Soto attached the documents to the motion to compel, how the documents are

trustworthy given that the motion to compel was adverse to Microsoft, whether Microsoft

challenged the documents, for what purpose Robert Sizemore apparently created this report, or

when he did so. And most importantly: as the Court recognized at several different points in the

hearings, the documents only relate to Microsoft’s supposed beliefs about the potential

consequences of searching private folders on its own servers, not its beliefs about the

consequences of searching public content or content on third-party servers (like Chatstep). See

Transcript of Suppression Hearing (Jul. 27, 2020) at 130–48; Transcript of Suppression Hearing

(Jul, 29, 2020) at 187–221. Taken in tandem, all of these points show that the Soto case and

Defendant’s case are not “related” in the sense that Rule 201 and Tenth Circuit case law demand.

       Defendant’s reliance on Anderson v. Cramlet, 789 F.2d 840 (10th Cir. 1986), does not

change that fact. While Defendant correctly captures the factual and procedural background of

that case, Doc. 303 at 3–4, he fails to highlight a fundamental difference between Anderson and

his own case. Specifically, the previous court proceedings that the Anderson court took judicial

notice of occurred within the same court, and those proceedings led to and formed the basis of

the defamation claim in that case. Anderson, 789 F.2d at 845. And as a result, the Anderson

court would have been unable to decide the defamation claim without taking judicial notice of

the previous court proceedings. Id. Under those circumstances, the previous court proceedings

of course had a “direct relation” to the case at hand. But again, that same hand-in-hand quality

does not arise in Defendant’s instant case. Anderson is therefore inapposite.



                                                 4
         Case 1:16-cr-04571-JCH Document 306 Filed 08/03/20 Page 5 of 6



       For all these reasons, Soto does not bear a “direct relation” to Defendant’s case. As the

United States explained above, many questions surround Soto and the documents from it that are

at issue. As a result, the accuracy of those documents can “reasonably be questioned,” which

means that they remain “subject to reasonable dispute” under Rule 201. Taking judicial notice

that those documents were filed in another case is one thing; considering the substance of the

documents is a completely different story. The former may be appropriate, but the United States

respectfully suggests that the latter is not, especially since Defendant wants the Court to take

judicial notice of the documents so he can definitively establish a counterfactual “fact”: that

Microsoft’s beliefs about private content on its own servers somehow speaks to the question of

agency in a case that otherwise involves publically-accessible chatrooms on a private, third-party

server. Thus, even if the Court sets aside Defendant’s previous inability to lay the necessary

foundation to admit the exhibits, the Court should nevertheless deny Defendant’s request to take

judicial notice of the documents.

                                          CONCLUSION

       The Court should deny Defendant’s request to take judicial notice of the Soto documents.

But even if it accepts his request to take judicial notice in support of his proffer, those documents

are irrelevant and remain inadmissible.

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      Electronically filed August 3, 2020
                                                      STEPHEN A. WHITE
                                                      SARAH J. MEASE
                                                      HOLLAND S. KASTRIN
                                                      Assistant United States Attorneys
                                                      P.O. Box 607
                                                      Albuquerque, NM 87103
                                                      (505) 346-7274



                                                  5
         Case 1:16-cr-04571-JCH Document 306 Filed 08/03/20 Page 6 of 6



I HEREBY CERTIFY that the foregoing
pleading was filed electronically through the
CM/ECF system, which caused counsel of record
for Defendant to be served by electronic means.

/s/
SARAH J. MEASE
Assistant United States Attorney




                                             6
